DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 6, 2021 has been entered.  Claims 1-3 have been amended.  Therefore, claims 1-3 are currently pending for examination.

Double Patenting
 Double Patenting over conflicting U.S. Patent 10,604,113 is overcome due to Terminal disclaimer filed on 4/6/2021 and the subsequent approval.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-3 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ledendecker (WO 2014121811, see attached machine translation).
Regarding Claim 2, Ledendecker teaches a terminal for a communication network, comprising: 
a processor configured for ascertaining at least one of a deactivation signal or activation signal for an access control system of a vehicle for controlling the access to one or multiple vehicle components (Page 7 last two paragraphs, the customer logs off at the server by means of his mobile terminal 38 and unsubscribe command 54 from the server 12 makes the remote control key 20 invalid and Page 2 second last paragraph, remote control key cannot be used to start the vehicle when invalid and
 see also page 6 last two paragraphs, the customer logs on by using smartphone and the server sends the door unlock and release command via cellular connection 44 and para 7 first three paragraphs, the central locking of the motor vehicle 10 is unlocked and the radio key 20 located in the motor vehicle 10 is set to authorized by the reception device 42 storing validity information 52 in the memory element … the customer 16 can now use the car 10 with the remote key 20 by means of the remote control key 20); and 
a communication interface configured for transmitting the at least one of the deactivation signal or activation signal to the access control system via a communication network, so that the Fig. 1, 14 and Page 7 last paragraph, unsubscribe command 54 from the server 12 makes the remote control key 20 invalid and Page 2 second last paragraph, remote control key cannot be used to start the vehicle when invalid and 
see also page 6 last two paragraphs, the customer logs on by using smartphone and the server sends the door unlock and release command via cellular connection 44 and para 7 first three paragraphs, the central locking of the motor vehicle 10 is unlocked and the radio key 20 located in the motor vehicle 10 is set to authorized by the reception device 42 storing validity information 52 in the memory element … the customer 16 can now use the car 10 with the remote key 20 by means of the remote control key 20).
such that the access control system blocks access to the one or multiple vehicle components via the electronic key in response to the deactivation signal, or
the access control system accepts access to the one or multiple vehicle components via the electronic key in response to the activation signal (para 7 first three paragraphs, the central locking of the motor vehicle 10 is unlocked and the radio key 20 located in the motor vehicle 10 is set to authorized by the reception device 42 storing validity information 52 in the memory element … the customer 16 can now use the car 10 with the remote key 20 by means of the remote control key 20, and Page 2 fourth paragraph,  an anti-theft device which can be deactivated by means of a radio key. The anti-theft device is in particular an electronic door lock and/ or an electronic immobilize and Page 3, second paragraph, receiving key identification data of a radio key by a communication unit of the motor vehicle, checking an information stored in a memory element on the validity of the key identification data by an authentication device, deactivating theft protection if the authentication device detects that the key identification data is valid).

Regarding Claim 3, Ledendecker discloses a method for operating a terminal for a communication network, comprising: 
ascertaining, by the terminal, at least one of a deactivation signal or activation signal for an access control system of a vehicle for controlling the access to one or multiple vehicle components (Page 7 last two paragraphs, the customer logs off at the server by means of his mobile terminal 38 and unsubscribe command 54 from the server 12 makes the remote control key 20 invalid and Page 2 second last paragraph, remote control key cannot be used to start the vehicle when invalid and see also page 6 last two paragraphs, the customer logs on by using smartphone and the server sends the door unlock and release command via cellular connection 44), and 
transmits the at least one of the deactivation signal or activation signal to the access control system via a communication network, so that the access control system may have knowledge that the electronic key has access, or no longer has access, to the one or multiple vehicle components (Page 7 last paragraph, unsubscribe command 54 from the server 12 makes the remote control key 20 invalid and Page 2 second last paragraph, remote control key cannot be used to start the vehicle when invalid and see also page 6 last two paragraphs, the customer logs on by using smartphone and the server sends the door unlock and release command via cellular connection 44)

or
the access control system accepts access to the one or multiple vehicle components via the electronic key in response to the activation signal (para 7 first three paragraphs, the central locking of the motor vehicle 10 is unlocked and the radio key 20 located in the motor vehicle 10 is set to authorized by the reception device 42 storing validity information 52 in the memory element … the customer 16 can now use the car 10 with the remote key 20 by means of the remote control key 20, and Page 2 fourth paragraph, an anti-theft device which can be deactivated by means of a radio key. The anti-theft device is in particular an electronic door lock and/ or an electronic immobilize and Page 3, second paragraph, receiving key identification data of a radio key by a communication unit of the motor vehicle, checking an information stored in a memory element on the validity of the key identification data by an authentication device, deactivating theft protection if the authentication device detects that the key identification data is valid).

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 1, the prior art of record does not sufficiently teach or suggest the claimed limitations in their entirety, such as “a key management server configured for deactivating an electronic key for accessing one or multiple vehicle components after the vehicle is switched off in order to park the vehicle in a parking position in the parking facility, so that an attempt to access the one or multiple vehicle components of the parked vehicle with the aid of 


Response to Arguments
Applicant's arguments filed on 04/06/2021 have been fully considered but they are persuasive.
On page 5 of Applicants response, Applicants argued that the cited references does not disclose or suggest the amended limitations.
In response, Examiner respectfully disagrees because Ledendecker clearly teaches the access control system accepts access to the one or multiple vehicle components via the electronic key in response to the activation signal (para 7 first three paragraphs, the central locking of the motor vehicle 10 is unlocked and the radio key 20 located in the motor vehicle 10 is set to authorized by the reception device 42 storing validity information 52 in the memory element … the customer 16 can now use the car 10 with the remote key 20 by means of the remote control key 20, and Page 2 fourth paragraph, an anti-theft device which can be deactivated by means of a radio key. The anti-theft device is in particular an electronic door lock and/ or an electronic immobilize and Page 3, second paragraph, receiving key identification data of a radio key by a communication unit of the motor vehicle, checking an information stored in a memory element on the validity of the key identification data by an authentication device, deactivating theft protection if the authentication device detects that the key identification data is valid).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bergerhoff et al. (US 20080061925 A1) teaches an access arrangement for a vehicle including reactivating an electronic key (para 44) for the remotely controlled unlocking and locking of one or several door locks (para 27).
Moore Jr. et al. (US 20110313937 A1) teaches system and method provided for facilitating a remote live vehicle rental transaction between a customer service representative (CSR) and a customer and providing a vehicle key device to the customer without the need for a CSR at the site of the key or vehicle.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687